Citation Nr: 0332501	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for hypertension as 
secondary to service-connected bronchial asthma or 
medication taken for asthma.

2.	Entitlement to service connection for diabetes as 
secondary to service-connected bronchial asthma or 
medication taken for asthma.

3.	Entitlement to an effective date earlier than June 23, 
1998 for the grant of a 100 percent evaluation for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from  March 1968 to May 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that there were two additional issues 
included in the July 1999 rating decision.  The veteran's 
substantive appeal form 1-9 dated in June 2000 indicates that 
the only issues the veteran is appealing are the three listed 
on the cover page of this decision.  In addition, the 
veteran's representative has confirmed that these are the 
only three issues being appealed, in the brief dated in 
December 2002.  Therefore, the Board finds that the issues 
properly before it are limited to the those listed on the 
first page of this decision.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, when ensuring that the 
veteran is provided the appropriate notification and 
assistance, the RO must ensure that it complies with the 
decision in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs.

The RO denied the two service connection issues as "not 
well-grounded".  These issues must be readjudicated after 
appropriate notice and development.  In addition, the RO must 
notify the veteran of the provisions VCAA for the earlier 
effective date issue as well.  The RO must provide 
notification to the veteran of what would be required to 
grant his claims, and must notify the veteran of what actions 
the RO will take and what actions the veteran must take.  The 
RO should ensure that the notification complies with all 
applicable court precedents and law, including the decision 
in PVA.

The veteran is seeking service connection for hypertension 
and diabetes secondary to his bronchial asthma and the 
medication he takes for his asthma.  The RO must order an 
examination and obtain an opinion as to the relationship 
between the veteran's asthma and asthma medications, and his 
hypertension and diabetes.  The telephone contact with Dr. 
Felix Galvan noted in the file in July 1999 is inadequate for 
rating purposes.  Hearsay medical evidence, as transmitted by 
layperson, is of limited probative value.  The connection 
between what a physician said and layperson's account of what 
he purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  An examination is required, 
and the examiner must be asked to provide a rationale for his 
opinion.

Because VA has not sent appropriate notice under the VCAA, 
and because an examination is required, a remand in this case 
is necessary.  Accordingly, the Board finds that the case 
must be remanded to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, the 
decision in Quartuccio, the provisions 
of 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions 
of the VCAA, including what evidence 
is needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.	The RO should schedule the veteran for 
an examination.  The examiner should 
determine if the veteran suffers from 
hypertension or diabetes.  If either 
of these disabilities is diagnosed, 
then the examiner is asked to offer an 
opinion as to the relationship between 
the veteran's bronchial asthma, or the 
medications taken for asthma, and the 
veteran's hypertension and diabetes.  
The examiner should conduct all 
necessary tests.  The examiner is 
requested to offer an opinion as to 
whether it is more likely, less 
likely, or as likely as not, that the 
veteran's hypertension or diabetes is 
etiologically related to his asthma or 
his asthma medications.  A complete 
rationale for any opinion offered 
should be provided.

3.	The RO should readjudicate this claim 
including reviewing any new evidence 
obtained.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




